Exhibit 10.6

 

Banjo & Matilda, Inc.

 

EMPLOYMENT CONTRACT: BRENDAN PATRICK GOW MACPHERSON

 

THIS EMPLOYMENT CONTRACT ("Agreement") is dated as of the _th day of October
2013, by and between Banjo & Matilda, Inc., Nevada corporation (the "Company')
and Brendan Patrick Gow Macpherson, an individual ("Executive", "Employee" or
“Mr. Macpherson").

 

WHEREAS, the Board of Directors of the Company (the "Board") and Executive each
desires that Executive furnish services to the Company on the terms and
conditions hereinafter set forth. The parties enter into this agreement setting
forth the terms and conditions of the employment of the Executive with the
Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
undertakings contained in this Employment Contract, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.          Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.

 

2.          Term. The term of Executive's employment under this Agreement shall
be for a period of three (3) years, commencing on November 15, 2013 and ending
on November 15, 2016, unless further extended or sooner terminated as
hereinafter provided.

On November 15, 2016 and on the last day of November each third year thereafter,
this Agreement shall be automatically extended for three (3) years, he last day
of the Term, as from time to time extended, is hereinafter referred to as the
"Expiration Date." The Company or Executive may elect to terminate the automatic
extension of the Term set forth in this section by giving written notice of such
election on or before August 30th of any Expiration Date year Upon the giving of
such notice, Executive's employment under this Agreement shall terminate on the
Expiration Date (as last extended).

 

3.          Position and Duties. During the Term of this Agreement, Executive
shall be employed as the Secretary, the Chief Executive Officer of the Company
and shall be a member of the Company’s Board of Directors. In this capacity
Executive shall have overall authority for the management of the business of the
Company and the subsidiaries and affiliates of the Company of which he serves as
Chief Executive Officer, Executive hereby accepts such employment and agrees to
perform the customary duties of a Chief Executive Officer and accepts such other
duties as may be set forth herein.

 



1

 

 

Executive shall be responsible for driving shareholder value through:

·Developing appropriate business strategy(s) in cooperation with the Board

·Developing a corresponding business plans

·Implementing such plans through effective management of the business

·Ensuring the company is properly capitalized

·Ensuring the Board is fully informed of the businesses operations, and
financial affairs

·Liaising with shareholders where required

·Minimizing risk through appropriate management of the business, financial, and
complying with all statutory and legal requirements.

 

4.          Compensation and Related Matters.

 

a.          Base Salary. As compensation for the performance by the Executive of
his duties hereunder, the Company shall pay the Executive an annual base salary
of $125,000 for the period commencing October 01, 2013 through and including
January 1, 2014 which base pay shall be increased each January 1st for the
subsequent twelve (12) month periods by a minimum of six percent (6%). In
addition, the Board shall meet at this time to discuss and review any additional
potential pay increases based upon performance.

 

b.          Annual Bonus/Incentive Compensation. In addition to the compensation
described in subparagraph a. above, Executive may receive such additional
compensation, if any, in the form of an annual incentive bonus, as may be
approved by the Company's Board of Directors during the annual review.

 

c.          Stock and Warrants. Executive will receive a signing bonus in the
form of preferred stock and common stock as a performance incentive. Executive
will receive: 1) an issuance of Common Stock as set forth below; and 2) an
issuance of a new class of Control Series Preferred Stock as follows;

 



2

 

 

a)   Amend Preferred Shares. The Company shall amend its 100,000,000 shares of
preferred shares of its stock as set forth below.

 

b)   Reservation of Preferred Shares. The Company shall specifically reserve
issuance of these shares for the Executive and they shall not be issued to any
other party without the written consent of the Executive.

 

c)   Issuance of Preferred Shares. The Company shall issue 1,000,000 preferred
shares to the Executive upon execution of this Agreement.

 

d)   Voting Rights of Preferred Shares. The preferred shares shall be entitled
to 100 votes to every one share of common stock.

 

e)   The Preferred Shares shall only valid during the term of this Agreement. At
the end of the Agreement the shares shall be cancelled and returned to Treasury
and the Executive shall have no preferential voting rights. If this Agreement is
renewed the preferred shares remain the Executives.

 

f)   Restriction of further Issuances. The Company shall not issue or authorize
any additional classes of stock with voting rights without the written consent
of the Executive.

 

g)   Issuance of Common Stock. Executive shall receive one million shares of the
COMPANY’s Common Stock upon execution of this Agreement.

 

d.          Life and Disability Insurance Premium. COMPANY shall pay Executive's
premium on his personal life insurance policy for the period [he or she]
performs the duties of EXECUTIVE in an amount which is reasonable and
commercially customary. EXECUTIVE shall receive disability insurance in an
amount which is reasonable and commercially customary.

 

e.          Vacation and sick leave. Paid vacation of four (4) weeks per year,
which vacation shall be taken at such times as are mutually convenient to
Executive and the Company. Paid sick leave for up to 21 days per year.

 

f.          Medical and Dental Insurance. COMPANY shall either provide to
EXECUTIVE and pay the full premium for a comprehensive family health medical and
dental insurance policy or if EXECUTIVE elects to provide [his or her] own
health insurance, pay to EXECUTIVE an amount equal to the cost of providing said
comprehensive family health insurance policy.

 



3

 

 

g.          Accrual of Base Salary. If COMPANY and EXECUTIVE deem it in the
parties best interest to not pay the EXECUTIVE his base salary as set forth
above, said salary shall accrue with a 12% annual interest rate, the accrued
salary may be converted at the EXECUTIVE’s sole discretion into the COMPANY’S
Common Stock. The interest shall be paid in cash. The conversion price shall be
50% of the Company’s average closing bid price during the thirty day period
prior to the COMPANY’s receiving conversion notice from the EXECUTIVE. Accrued
Salary= A, Average Thirty Day Bid Price=B, Conversion Share Price=C, Shares
issued in Lieu of Compensation=S. (B*

 

.50 = C, and = S)

 

For example if the EXECUTIVE accrues $10,000 in salary and the COMPANY’s average
Bid Price during the 30 day period is $1.00, the conversion share price would be
$0.50. Therefore when you divide the 10,000 in accrued salary by the .50
Conversion Share Price you have 20,000 shares of restricted common stock which
would be issued in lieu of compensation.

 

5.          Representations and Warranties of the Executive. The Executive, in
relation to the issuance of preferred and common shares (“Securities”) of the
Company herein, hereby represents and warrants as of the Closing Date to the
Company as follows:

 

(a)   Authority. Executive has the power and authority to enter into and to
consummate the transactions contemplated by the Employment Agreement and
otherwise to carry out its obligations hereunder and thereunder.

 

(b)   Own Account. Executive understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
his own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law.

 

(c)   Executive Status . At the time such Executive was offered the Securities,
he was, and at the date hereof he is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Such Executive is not required to be
registered as a broker dealer under Section 15 of the Exchange Act.

 

(d)   Experience of Such Executive . Executive, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Executive is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 



4

 

 

(e)   General Solicitation . Executive is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f)   Short Sales. Other than consummating the transactions contemplated
hereunder, Executive has not directly or indirectly, nor has any Person acting
on behalf of or pursuant to any understanding with such Executive, executed any
purchases or sales, including Short Sales, of the securities of the Company
during the period commencing from the time that such Executive began discussing
this Agreement with the Company (“ Discussion Time ”) .

 

6.          Representations and Warranties of the Company. The Company hereby
represents and warrants as of the Closing Date to the Executive as follows:

 

(a)   Organization and Qualification . The Company and each Subsidiary is an
entity duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “ Material Adverse Effect ”) and no action or proceeding has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

 

(b)   Authorization; Enforcement. The Company and the Subsidiaries have the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Employment Agreement and otherwise to
carry out their obligations hereunder and thereunder. The execution of the
Employment Agreement by the Company and the Subsidiaries and the consummation by
them of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company and the
Subsidiaries and no further action is required by the Company, the Subsidiaries,
the Board of Directors, the board of directors of each Subsidiary or their
stockholders in connection therewith other than in connection with the Required
Approvals. The Employment Agreement has been (or upon delivery will have been)
duly executed by the Company and the Subsidiaries, as applicable, and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company and the Subsidiaries enforceable
against the Company and the Subsidiaries in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 



5

 

 

(c)   No Conflicts. The execution, delivery and performance of the Employment
Agreement by the Company and the Subsidiaries and the consummation by the
Company and the Subsidiaries of the other transactions contemplated hereby and
thereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, loan or credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(d)   Filings, Consents and Approvals . Neither the Company nor any Subsidiary
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company and the Subsidiaries of
the Employment Agreement, other than those obtained and/or made prior to or as
of the Closing Date, and the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “ Required Approvals ”).

 

(e)   Issuance of the Securities . The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Employment Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Employment Agreement. The Preferred and Common Shares, when issued in
accordance with the terms of the Employment Agreement, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Employment Agreement.
The Company has reserved from its duly authorized capital stock a number of
shares of Preferred and Common Stock for issuance.

 



6

 

 

(f)   SEC Reports; Financial Statements. To the Company’s knowledge, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the 12 months
preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “ SEC Reports ”). To the Company’s knowledge, as of
their respective dates, the SEC Reports complied as to form in all material
respects with the disclosure requirements of the Securities Act and the Exchange
Act, as applicable, and, to the Company’s knowledge none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. To the Company’s knowledge the financial statements
of the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“ GAAP ”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(g)   Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Employment Agreement. The Executive shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this section that
may be due in connection with the transactions contemplated by the Employment
Agreement.

 

7.          Reimbursement of Expenses. The Executive may incur reasonable
expenses for furthering the Company's business, including expenses for
entertainment, travel, meals, and similar items. The Company shall reimburse
Executive for all business expenses after the Executive presents an itemized
account of expenditures, pursuant to Company policy.

 

8.          Devotion to Company. The Executive will devote substantially his
full time, attention, and energies to the business of the Company, its
affiliates and subsidiaries during this employment. The Company understands that
Executive is engaged in other non-competing businesses, and Executive is not
prohibited from an active involvement in the operation of said business, however
the parties do anticipate that Executive will devote substantially his full time
not less than 70% of his work time) to Company.

 

9.          Termination by Executive. Executive may terminate his employment
hereunder by giving thirty days written notice to the Company, in which event
such termination shall become effective at the end of the notice period, or
earlier as may be specified by the Company after receipt of Executive's Notice
of Termination.

 



7

 

 

10.          Termination by Company. With or without cause, the Company may
terminate Executive's employment at any time prior to the expiration of the
three-year term upon 180 days' written notice to the Executive. If terminated
the Executive will be paid his/her regular salary up to the date of termination.
In addition, the Company will pay the Executive on the date of the termination a
severance allowance of fifty percent (50%) of the total salary compensation
Executive would have been entitled to for the remainder of his Term of
employment. The Company will pay any required withholding tax on said severance
allowance without deducting the same from the amount to be paid to Executive.

 

11.          Notice of Termination. Any purported termination of the Executive's
employment shall be communicated by written Notice of Termination to the other
party hereto. If such notice is served by the Company on the Executive, to be
effective, it must include the signatures of the majority of the board of
directors approving such termination and thanking Executive for his service to
date.

 

12.          Termination Benefits, Upon the expiration or termination of this
Agreement or Executives employment, by either party for any reason, Company
shall continue to provide Executive with life and disability insurance and
family health insurance described above for a period of thirty six (36) months
from said termination/expiration. Company will make all reasonable efforts to
allow Executive to continue such coverage thereafter at Executives own expense.
This provision shall survive the expiration or termination of this agreement for
any reason.

 

13.          Death Benefit. Should Executive die during the term of employment,
the Company shall pay to Executive's designee, the greater of two hundred twenty
five thousand dollars ($225,000) or fifty percent (50%) of the total salary
compensation Executive would have been entitled to for the remainder of his Term
of employment, whichever is greater, Company will also continue to pay the
medical and health benefits for Executive's family for a period of three (3)
years, in addition to the benefits to Executives spouse, provided in section 12
above.

 

14.          Covenant Not to Compete. If the Executive receives Termination
Benefits of at least $150,000 under paragraph 10 herein, the following Covenant
Not to Compete shall be triggered.

 

a.    Term. The Executive shall not compete for a period of six months.

 

b.    Scope. The Executive shall not perform services whether as an Employee,
Independent Contractor or Consultant for any third party involved in the design,
manufacture, sale or distribution of premium contemporary knitwear.

 

c.    Geographical Restrictions. This Covenant not to Compete shall be limited
to a seventy five mile radius around areas which the Company designs,
manufactures or sells premium contemporary knit wear.

 

d.    Non-Solicitation. The Executive shall not solicit the Company’s Employees,
manufacturers, distributors or customers during the term of this Non Compete.

 



8

 

 

15.          Choice of Law. It is the intention of the parties to this Agreement
that this Agreement and the performance under this Agreement, and all suits and
special proceedings under this Agreement, be construed in accordance with and
under the Laws the State of Nevada.

 

16.          DISPUTED COMPENSATION. In the event that the Company should at
anytime dispute any payment or vesting of compensation as provided herein to
executive, Company agrees that it will provide Executive with a timely and
immediate written notice of such dispute detailing the specific compensation
that it disputes and detailing all of the legal reasons and the detailed factual
basis for its objection thereto. Such written notice will be provided to
Executive in advance of the payment or vesting of any such disputed payment to
Executive. Providing such a notice does not eliminate or obviate the Company's
responsibility to make such a payment of compensation, its dispute or objection
notwithstanding.

 

In the event that the reasons for the dispute or objection arise after the
disbursement or vesting of such compensation to Executive, then Company agrees
that it will provide notice to Executive at the earlier of twenty one (21) days
from the date of any such disbursement or vesting if Company knew or reasonably
should have known of the basis for such an objection within seven (7) days of
such disbursement or vesting, or if Company did not know or reasonably could not
be expected to known of the basis for such an objection, within one hundred and
thirty one (131) days of the disbursement, payment or vesting of such benefit.
Any request or demand by the Company for reimbursement of compensation paid to
Executive pursuant to this agreement is waved if not made within the limitation
period described in this paragraph. No action will be brought or maintained by
the Company against Executive, either in a court of law or in arbitration, or
otherwise, to recover compensation paid to executive if the Company has not
complied with this section 15.

 

Under no circumstances will any action will be brought or maintained by the
company against executive, either in a court of law or in arbitration, or
otherwise, to recover compensation already vested or paid to executive, even if
prior notice of the dispute or objection as described above has been served, if
more than three hundred and sixty five (365) days have passed since the payment
or vesting which the company would otherwise seek to recover or overturn.

 

This section 16 shall not apply to any compensation that Executive should
receive that is over and above the compensation specifically described in this
Agreement.

 

17.          NO WAIVER. The failure of either party to this Agreement to insist
upon the performance of any of the terms and conditions of this Agreement, or
the waiver of any breach of any of the terms and conditions of this Agreement,
shall not be construed as thereafter waiving any such terms and conditions, but
the same shall continue and remain in full force and effect as if no such
forbearance or waiver had occurred.

 



9

 

 

18.          PARAGRAPH HEADINGS. The titles to the paragraphs of this Agreement
are solely for the convenience of the parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of the provisions of this
Agreement.

 

19.          COMPLETE AGREEMENT, This Agreement contains the complete agreement
concerning the employment arrangement between the parties. The parties stipulate
that neither of them has made any representation with respect to the subject
matter of this Agreement or any representation including the execution and
delivery of this Agreement except such representations as are specifically set
forth in this Agreement and each of the parties acknowledges that [he or she] or
it has relied on its own judgment in entering into this Agreement. The parties
further acknowledge that any representations that may have been made by either
of them to the other prior to the date of executing this Agreement are of no
effect and that neither of them has relied thereon in connection with [his or
her] dealings with the other.

 

20.          INDEMNIFICATION. Company shall indemnify Executive to the maximum
extent allowable under the applicable jurisdictions laws including but not
limited to against any and all expenses, including amounts paid upon judgments,
counsel fees, environmental penalties and fines, and amounts paid in settlement
(before or after suit is commenced),incurred by the Executive in connection with
[his or her] defense or settlement of any claim, action, suit or proceeding in
which [he or she] is made a party or which may be asserted against [him or her}
by reason of [his or her] employment or the performance of duties in this
Agreement or as an officer or director of the Company or otherwise in connection
to the Company. Such indemnification shall be in addition to any or rights to
which Executive may be entitled under any law, the articles of incorporation,
the bylaws, any agreement, or otherwise. This provision shall survive the
expiration or termination of this agreement for any reason.

 

21.          Assumption of Agreement by Company's Successors and Assignees. The
Company's rights and obligations under this agreement will inure to the benefit
and be binding upon the Company's successors and assignees.

 

22.          Legal Fees. In the event of any dispute or proceeding arising under
this Agreement where the Executive is ultimately the substantially prevailing
party, the Company shall promptly reimburse Executive for all costs, including
without limitation, the reasonable attorneys' fees of any attorney of the
Executive's choosing, incurred by the Executive in any such dispute or
proceeding arising under this Agreement.

 



10

 

 

23.          Assignment. This Agreement shall not be assignable by either party
without the prior written consent or the other party, However:

 

(1)          It maybe assigned by the Company to any person or entity acquiring
all or substantially all of the assets thereof, however Company will remain as a
guarantor of obligations hereunder: and

 

(2)          It may be assigned by Executive as to his right to payment, but not
as to any of his obligations hereunder; and

 

24.          Severability of Provisions. If any of the provisions of this
Agreement or the application of any such provision shall for any reason be held
invalid by a court of competent jurisdiction, such invalidity shall not affect
or impair any other provision, it being the intention of the parties that such
other provisions shall be and remain in full force and effect.

 

25.          Notices. Ali notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall deemed to have been
given at the time when mailed at any office of the United States Postal Service
enclosed in a certified postage-paid envelope addressed to the respective party
at the addresses set forth below (together with an electronic copy to the
designated e-mail addresses listed below if notice is being served on Executive)
or to such changed address as such party may have fixed by notice to the other
party, provided, however, that any notice or change of address shall be affected
only upon receipt and further provided that any notice may be personally
delivered to the respective party by the party giving notice in lieu of being
mailed.

 

If to Company:

 

Banjo & Matilda, Inc.

76 William St Paddington

NSW Australia 2021

Fax +61 (0) 2 811 1213

Phone +61 (0) 2 8096 2665

 

If to Executive:

 

Brendan Patrick Gow

Macpherson

PO BOX 3438 Tamarama

NSW 2026

+61 (0) 413 83 66 33

Ben@banjoandmatilda.com

 

Either party may waive this notice provision by providing a written
acknowledgement to the other party that the first party has received effective
notice.

 



11

 

 

26.          Binding Effect. This Agreement shall inure to the benefit of and
shall be binding upon the Company, its successors and assigns, and any
corporation which may acquire all or substantially all of the Company's assets
or into which the Company may be consolidated or merged, and shall inure to the
benefit of Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. Upon the
Executive's death, all amounts, warrants, and other compensation, to which he is
entitled hereunder, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive's designee, or, if
there be no such designee, to the Executive's estate.

 

27.          Vesting of compensation and benefits. Executive's (and where
applicable Executive’s Spouse's and Designee's) right(s) to the compensation and
benefits described in this Agreement are fully vested as of the date of this
Agreement.

 

28.          Bankruptcy, Security and Liens. It is the intention of the parties
that to the greatest extent allowable under the law, the rights and obligations
of this employment agreement shall not be waved or subordinated by any
bankruptcy.

 

29.          Execution in Counterparts. This Agreement maybe executed by the
parties hereto signing the same instrument, or by each party hereto signing a
separate counterpart or counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same instrument
The parties agree that documents executed by facsimile or electronic
transmission shall be acceptable in this transaction, and the signatures thereof
shall have the same force and effect as original signatures.

 

30.          Waiver. The failure of any party to insist in any one or more
Instances upon performance of any terms or conditions of this Agreement shall
not be construed as a waiver of future performance of any such term, covenant or
conditions, but the obligations of either party with respect thereto shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
the day and year above first written.



  Company



[image_006.jpg] [image_007.jpg] BRENDAN PATRICK GOW MACPHERSON BELINDA STORELLI
MACPHERSON

 

 



12

